Citation Nr: 0309713	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  02-04 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder as secondary to the service-connected residuals of a 
gunshot wound to the right leg.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from September 1964 to August 
1965 and from November 1967 to October 1968.

These matters come to the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to service connection for 
a left knee disorder, hearing loss, and tinnitus.  The 
veteran perfected an appeal of that decision.  

In August 2001 the RO denied the veteran's claim for 
financial assistance in the purchase of an automobile, which 
he claimed due to having lost the use of his right foot.  The 
automobile allowance was denied because the statute provides 
for the award of the automobile allowance only once, and the 
veteran had been awarded an automobile allowance in November 
1971.  38 U.S.C.A. § 3902 (West 2002); 38 C.F.R. § 3.808 
(2002).  The veteran perfected an appeal of the RO's August 
2001 denial of the automobile allowance, but in a July 2002 
hearing before the undersigned he withdrew his appeal of that 
issue.  The Board finds, therefore, that the issue of the 
veteran's entitlement to a second automobile allowance is no 
longer within its jurisdiction.  See Hamilton v. Brown, 4 
Vet. App. 528, 537 (1993) (en banc), aff'd, 39 F.3d 1574 
(Fed. Cir. 1994) (a notice of disagreement ceases to be valid 
if withdrawn); 38 C.F.R. § 20.304 (2002).

During the July 2002 hearing the veteran raised the issue of 
entitlement to financial assistance in the purchase of 
adaptive equipment only.  The RO informed the veteran in the 
August 2001 notice that he should contact the prosthetics 
department at the VA medical center (MC) for assistance in 
determining his eligibility for adaptive equipment only.  
This issue is, therefore, referred to the RO or the VAMC for 
any appropriate action.


REMAND

The veteran contends that his left knee disability, which is 
currently diagnosed as degenerative arthritis, was caused by 
overuse of the left leg due to the disability of the service-
connected residuals of a gunshot wound to the right leg.  He 
further claims that his hearing loss and tinnitus, which were 
initially documented in December 1998, were caused by noise 
exposure during service.

In regulations that became effective in February 2002, the 
Board was given the authority to develop additional evidence 
in support of an appeal of an RO decision without remanding 
the appeal to the RO.  See 38 C.F.R. §§ 19.9, 20.1304 (2002).  
In a decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
those regulations, to the extent that they allowed the Board 
to consider newly developed evidence in the first instance 
without waiver of the veteran's right to have that evidence 
first considered by the RO.  See Disabled American Veterans, 
et. al., v. Secretary of Veterans Affairs, Nos. 02-7304, 02-
7305, 02-7316 (Fed. Cir. May 1, 2003).  For this reason the 
veteran's appeal is being remanded to the RO to cure any 
procedural defect related to VA's duty to notify him of the 
evidence required to substantiate his claims, and for the 
development of evidence that may be relevant to his appeal.

Service Connection for a Left Knee Disability as Secondary to 
the Service-Connected Right Leg Disability

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002).  The United 
States Court of Appeals for Veterans Claims (Court) defined 
"disability" in this context as impairment of earning 
capacity, including any additional impairment of earning 
capacity resulting from a service-connected disorder, 
regardless of whether the additional impairment is a separate 
disease or injury that was caused by the service-connected 
disorder.  In other words, it is not necessary that an 
etiological relationship exist between the service-connected 
disorder and the non-service connected disorder.  If a non-
service connected disorder is aggravated by a service-
connected disorder, the veteran is entitled to compensation 
for the degree of increased disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran incurred a gunshot wound to the right leg in 
April 1968, while serving in Vietnam.  Service connection for 
the residuals of the gunshot wound, with fracture of the 
fibula and neuropathy of the right peroneal nerve (foot 
drop), has been in effect since his separation from service 
with a rating of at least 40 percent.

The veteran has presented private treatment records showing 
that he incurred a work-related twisting injury to the left 
knee in February 1980.  A medial meniscectomy was performed 
on the left knee in April 1980.  He again twisted the knee in 
August 1980, and in March 1981 his private physician stated 
that he had developed post-traumatic chondromalacia, with a 
guarded prognosis.  He injured the knee again in May 1986 in 
a motor vehicle accident, with a possible lateral meniscus 
tear.

The veteran injured his right knee in June 1989 while playing 
basketball, and fractured the right tibia in July 1989 in a 
motor vehicle accident.  He underwent a medial meniscectomy 
to the right knee in August 1989.  He continued to have 
problems with the right knee, and a magnetic resonance image 
(MRI) showed two tears in the knee cartilage in February 
1990.  He again underwent a medial meniscectomy on the right 
knee in August 1991.  Service connection has been established 
for the medial meniscectomy of the right knee as secondary to 
the residuals of the gunshot wound to the right leg.

The veteran again experienced a twisting injury to the left 
knee in August 2000, and an MRI at that time showed 
osteoarthritis with a tear of the posterior horn and mid-body 
of the medial meniscus.  An additional medial meniscectomy 
was performed on the left knee in October 2000.  The medical 
records pertaining to this treatment indicate that the injury 
occurred in the line of duty as a city police officer.  An 
X-ray study following the meniscectomy showed fairly advanced 
degenerative arthritis in the knee.  In a December 2000 
treatment note the veteran's physician found that the current 
status of the left knee, including severely advanced 
osteoarthritis, was causally related to the original injury 
to the knee that occurred in the line of duty as a city 
police officer.

Although the existing medical evidence indicates that the 
veteran's left knee disability was caused by an on-the-job 
injury, not the service-connected disability of the right 
leg, the evidence does not indicate whether the service-
connected right leg disability has aggravated the left knee 
disability.  The RO provided the veteran a VA orthopedic 
examination in June 2001, but the examiner was not asked to 
provide an opinion on aggravation of the left knee disability 
by the right leg disability.  For that reason the Board finds 
that remand for an additional examination and medical opinion 
is required.

Service Connection for Hearing Loss and Tinnitus

The veteran has presented lay evidence of having experienced 
exposure to loud noise in service in the form of rocket and 
artillery fire and small weapons fire, in the context of 
combat service.  His service records indicate that he was a 
rifleman while serving in Vietnam, and that he received a 
Purple Heart for having been wounded in combat.  His 
statements regarding noise exposure in service are, 
therefore, sufficient to establish that he did, in fact, 
experience exposure to loud noise while in service.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2002).

The service medical records in the claims file consist only 
of the Medical Evaluation Board proceedings pertaining to the 
gunshot wound to the right leg.  The remaining service 
medical records, including any comprehensive examination 
conducted on the veteran's separation from service, have not 
been obtained.

The veteran underwent a VA audiometric examination in June 
2001, which established that he now suffers a hearing loss 
disability as defined in 38 C.F.R. § 3.385 in the left ear, 
but not the right ear; his hearing acuity was within normal 
limits in the right ear.  The audiologist did not, however, 
provide an opinion on the etiology of the left ear hearing 
loss, in reference to the veteran's noise exposure in 
service.

During the June 2001 examination the veteran also complained 
of intermittent tinnitus, primarily in the left ear.  The 
audiologist found that the most likely etiology for the 
tinnitus could not be determined.  For these reasons the 
Board finds that the issue of service connection for hearing 
loss and tinnitus must be remanded to the RO for additional 
examination and a medical opinion regarding the etiology of 
the hearing loss and tinnitus.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a right leg 
or left knee disorder since his 
separation from service.  After securing 
any necessary release, the RO should 
obtain copies of such records that are 
not in file.  Specifically, the RO should 
determine whether the veteran received 
any medical care for his right leg 
disability prior to April 1980, the 
earliest treatment documented in the 
private treatment records the veteran has 
previously submitted.  If the RO is not 
able to obtain any additional records, 
the claims file should be documented to 
that effect.

2.  The RO should obtain all of the 
veteran's service medical records through 
official channels, and associate them 
with the claims file.  If no additional 
records are available, the claims file 
should be documented to that effect.

3.  The veteran should be afforded a VA 
orthopedic examination to determine 
whether his left knee disability has been 
aggravated by the service-connected 
residuals of a gunshot wound to the right 
leg.  The claims file and a copy of this 
remand should be made available to and be 
reviewed by the examiner in conjunction 
with the examination, and its receipt and 
review should be acknowledged in the 
examination report.  The examination 
should include any diagnostic tests or 
studies, including X-ray studies, that 
are deemed necessary for an accurate 
assessment, and the examiner should 
review the results of any testing prior 
to completion of the report.

The examiner should conduct an orthopedic 
examination of the lower extremities and 
provide diagnoses for any pathology 
found.  The examiner should also provide 
an opinion on whether the service-
connected right leg disability has caused 
an increase in the left knee disability.  
If the examiner finds that the right leg 
disability has aggravated the left knee 
disability, he/she should quantify the 
degree of aggravation.  The examiner 
should provide the rationale for all 
opinions given.

4.  After the RO has obtained all of the 
veteran's service medical records, or 
determined that additional records are 
not available, he should be afforded a VA 
otolaryngology examination to determine 
whether his current left ear hearing loss 
and/or tinnitus are etiologically related 
to noise exposure in service.  The claims 
file and a copy of this remand should be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination, and its receipt and review 
should be acknowledged in the examination 
report.  The examination should include 
any diagnostic tests or studies, 
including additional audiometric testing, 
that are deemed necessary for an accurate 
assessment, and the examiner should 
review the results of any testing prior 
to completion of the report.

Based on the results of examination, 
review of any relevant medical records, 
and sound medical principles, the 
examiner should provide an opinion on 
whether the veteran's left ear hearing 
loss and/or tinnitus are etiologically 
related to an in-service disease or 
injury, including noise exposure.  The 
examiner should provide the rationale for 
all opinions given.

5.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examinations and opinions 
are in compliance with the directives of 
this remand and, if they are not, the RO 
should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues of 
entitlement to service connection for a 
left knee disorder, hearing loss, and 
tinnitus.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
that contains notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  See 
Disabled American Veterans, et. al., v. 
Secretary of Veterans Affairs, Nos. 02-
7304, 02-7305, 02-7316, slip op. at 24-26 
(Fed. Cir. May 1, 2003).  

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


